                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA


In re:                                                   Case No. 19-30214-WRS
         DANIEL HUITT JR

                    Debtors


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Sabrina L. McKinney, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/25/2019.

         2) The plan was confirmed on 04/25/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/04/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
02/04/2020.

         5) The case was dismissed on 02/08/2021.

         6) Number of months from filing to last payment: 19.00.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: $ 0.00.

         9) Total value of assets exempted: $ 256.34.

         10) Amount of unsecured claims discharged without payment: $0.00.




                                                             UST Form 101-13-FR-S (4/1/2009)
Receipts:

        Total paid by or on behalf of the debtor               $2,156.34
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                      $2,156.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,688.85
    Court Costs                                                             $260.00
    Trustee Expenses & Compensation                                         $111.88
    Other                                                                     $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,065.73

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                               Class     Scheduled      Asserted         Allowed         Paid         Paid
                                  Priority
ALABAMA CHILD SUPPORT PAYMENT CENTER            1,000.00     12,427.67          1,000.00           0.00       0.00
ALABAMA CHILD SUPPORT PAYMENT CENTER
                                  Priority            NA     18,153.72          1,000.00           0.00       0.00
ALABAMA CHILD SUPPORT PAYMENT CENTER
                                  Priority            NA     17,153.72        17,153.72            0.00       0.00
ALABAMA CHILD SUPPORT PAYMENT CENTER
                                  Priority            NA     11,427.67        11,427.67            0.00       0.00
CREDIT ACCEPTANCE CORP          Unsecured      24,850.00            NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP          Unsecured             NA       1,905.23             0.00           0.00       0.00
CREDIT MANAGEMENT               Unsecured          232.00           NA               NA            0.00       0.00
CREST FINANCIAL                 Unsecured             NA            NA               NA            0.00       0.00
CREST FINANCIAL                   Secured             NA            NA               NA            0.00       0.00
DEBT RECOVERY SOLUTION          Unsecured          617.00           NA               NA            0.00       0.00
DEMESHA M KING                    Priority            NA            NA               NA            0.00       0.00
EDUCATIONAL CREDIT MGMT CORP    Unsecured      41,755.27     42,712.86        42,712.86            0.00       0.00
ERC/ENHANCED RECOVERY CORP      Unsecured          299.00           NA               NA            0.00       0.00
EXETER FINANCE LLC              Unsecured      16,791.00     17,093.08          7,723.29           0.00       0.00
HUNTER WARFIELD                 Unsecured          888.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Secured      19,039.00     30,103.13        19,038.78            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured             NA           0.00       11,064.35            0.00       0.00
LVNV FUNDING LLC                Unsecured             NA         504.15           504.15           0.00       0.00
PORTFOLIO RECOVERY ASSOCIATES LLC
                                Unsecured          269.00        258.49           258.49           0.00       0.00
QUICK CREDIT                    Unsecured          392.00           NA               NA            0.00       0.00
SHIRA DANIEL                      Priority            NA            NA               NA            0.00       0.00
STATE OF ALABAMA                Unsecured             NA           0.00           382.84           0.00       0.00
STATE OF ALABAMA                  Secured          339.16        339.16           339.16         65.72      24.89
STATE OF ALABAMA                  Secured       2,750.01       3,132.85         2,750.01           0.00       0.00
STATE OF ALABAMA                Unsecured             NA       5,416.77         5,416.77           0.00       0.00
SYNCHRONY BANK/SAMS             Unsecured             NA            NA               NA            0.00       0.00
SYNCHRONY BANK/WALMART          Unsecured             NA            NA               NA            0.00       0.00
WOODLEY GARDENS APARTMENT HOMES   Secured             NA            NA               NA            0.00       0.00
WOODLEY GARDENS-NMI BRADFORD Unsecured                NA       3,874.35         3,874.35           0.00       0.00
WOODLEY GARDENS-NMI BRADFORD Unsecured          2,978.73            NA               NA            0.00       0.00




                                                                  UST Form 101-13-FR-S (4/1/2009)
 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00              $0.00
       Mortgage Arrearage                                      $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00              $0.00
       All Other Secured                                  $22,127.95             $65.72             $24.89
 TOTAL SECURED:                                           $22,127.95             $65.72             $24.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $30,581.39              $0.00              $0.00
        Domestic Support Ongoing                               $0.00              $0.00              $0.00
        All Other Priority                                     $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $30,581.39              $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $71,937.10              $0.00              $0.00

Disbursements:

         Expenses of Administration                              $2,065.73
         Disbursements to Creditors                                 $90.61

TOTAL DISBURSEMENTS :                                                                         $2,156.34


        11) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may be just
and proper.

Dated: 02/23/2021                             By: /s/ Sabrina L. McKinney
Office of the Chapter 13 Trustee                  Chapter 13 Standing Trustee
P. O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.com

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.


                                                                   UST Form 101-13-FR-S (4/1/2009)
